DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 11, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rouze (U.S. Patent No 20180098752 A1).
Regarding claim 1, Rouze teaches A system for determining a viscosity of an anatomy ([abst] Systems and methods for determining viscoelastic properties in soft tissue using ultrasound are disclosed), comprising an ultrasound transducer ([abst] includes using an ultrasound probe), a vibration source ([0041] excitations are performed using mechanical vibrations), a processing system in communication with the ultrasound transducer and the vibration source ([0030] The system includes an ultrasound probe 104, a computing device 108, an I/O interface 110, a memory 112, one or more processors 114, a display 116, and a tissue property analyzer 118), the processing system configured to: activate the vibration source to emit a broadband vibration comprising a first frequency and a second frequency and thereby induce a first shear wave in the anatomy at the first frequency and activate the vibration source to induce a second shear wave in the anatomy at the second frequency ([0032] A tissue property analyzer 118 may be implemented by the memory 112 and processor(s)...The processor(s) 114 may include processor-executable instructions to determine a first group shear wave speed having a first frequency spectra, determine a second group shear wave speed having a second frequency spectra, wherein the second frequency spectra is different than the first frequency spectra, and determine one or more viscoelastic properties of the soft tissue based on the first group shear wave speed and the second group shear wave speed), activate the ultrasound transducer to obtain ultrasound data representative of the anatomy that exhibits the first shear wave and the second shear wave ([0033] The tissue property analyzer 118 may control functionality of the computing device 108, its components, and the ultrasonic probe 104. For example, the tissue property analyzer 118 may control the irradiation timing of each of the ultrasonic probe 104 and may also determine a first group shear wave speed having a first frequency spectra and determine a second group shear wave speed having a second frequency spectra, wherein the second frequency spectra is different than the first frequency spectra…The tissue property analyzer 118 may also determine a first group shear wave speed having a first frequency spectra based on tissue displacement and tissue velocity signals acquired by the ultrasound probe 104, and determine a second group shear wave speed having a second frequency spectra based on tissue displacement and tissue velocity signals acquired by the ultrasound probe 104), apply a band pass filter thereby to determine a first wave speed of the first shear wave in the anatomy and a second wave speed of the second shear wave in the anatomy ([0076] Simulation data were analyzed by selecting displacement data u(r, t) at an axial position located at a depth equal to the center of excitation force. Velocity data v(r, t) were calculated by differentiation in time using finite differences. Both signals were truncated to a maximum time of 15 ms to simulate the extent of typical experimental signals and then filtered using a 50-1000 Hz band pass filter as typically used with experimental signals), and determine the viscosity of the anatomy by comparing the first wave speed and the second wave speed ([abst] The method also includes determining one or more viscoelastic properties of the soft tissue based on the first group shear wave speed and the second group shear wave speed).
Regarding claim 8, Rouze teaches wherein the processing system is configured to: activate the ultrasound transducer to obtain ultrasound imaging data of the anatomy ([0034]  it should be understood that the method may be implemented by any suitable system configured to acquire soft tissue data and to analyze such data...the method includes acquiring 200 soft tissue data. For example, the ultrasound probe 104 may be operated to acquire soft tissue data of the soft tissue 102), generate an ultrasound image of the anatomy based on the obtained ultrasound imaging data ([0033] generate ultrasound images depicting the measured stiffness and viscosity in the viscoelastic material using the group shear wave speeds), and output, to the user display, the visual depiction overlaid on the ultrasound image ([0036] The tissue property analyzer 118 may also control the display 116 or another user interface to present information or graphical data indicating the viscoelastic properties of the soft tissue 102).
Regarding claim 9, Rouze teaches wherein the visual depiction comprises at least one of a plot associated with the first and second wave speeds or a map representative of the viscosity within the field of view ([0033] The tissue property analyzer 118 may also determine a first group shear wave speed having a first frequency spectra based on tissue displacement and tissue velocity signals acquired by the ultrasound probe 104, and determine a second group shear wave speed having a second frequency spectra based on tissue displacement and tissue velocity signals acquired by the ultrasound probe 104. The second frequency spectra is different than the first frequency spectra. In determining the above features, the tissue property analyzer 118 may generate ultrasound images depicting the measured stiffness and viscosity in the viscoelastic material using the group shear wave speeds).
Regarding claim 11, Rouze teaches A method for determining a viscosity of an anatomy ([abst] Systems and methods for determining viscoelastic properties in soft tissue using ultrasound are disclosed), comprising inducing, by a vibration source, a broadband vibration comprising a first frequency and a second frequency and thereby induce a first shear wave in the anatomy at the first frequency and a second shear wave in the anatomy at the second frequency ([abst] a method includes using an ultrasound probe to acquire soft tissue data. The method also includes determining a first group shear wave speed having a first frequency spectra. Further, the method includes determining a second group shear wave speed having a second frequency spectra), obtaining, by an ultrasound transducer, ultrasound data representative of the anatomy that exhibits the first shear wave and the second shear wave ([0032] A tissue property analyzer 118 may be implemented by the memory 112 and processor(s)...The processor(s) 114 may include processor-executable instructions to determine a first group shear wave speed having a first frequency spectra, determine a second group shear wave speed having a second frequency spectra, wherein the second frequency spectra is different than the first frequency spectra, and determine one or more viscoelastic properties of the soft tissue based on the first group shear wave speed and the second group shear wave speed), applying a band pass filter and thereby determining, by a processing system in communication with the vibration source and the ultrasound transducer, a first wave speed of the first shear wave in the anatomy and a second wave speed of the second shear wave in the anatomy based on the obtained ultrasound data ([0076] Simulation data were analyzed by selecting displacement data u(r, t) at an axial position located at a depth equal to the center of excitation force. Velocity data v(r, t) were calculated by differentiation in time using finite differences. Both signals were truncated to a maximum time of 15 ms to simulate the extent of typical experimental signals and then filtered using a 50-1000 Hz band pass filter as typically used with experimental signals), and determining, by the processing system, the viscosity of the anatomy by comparing the first wave speed and the second wave speed ([abst] The method also includes determining one or more viscoelastic properties of the soft tissue based on the first group shear wave speed and the second group shear wave speed).
Regarding claim 17, Rouze teaches further comprising: obtaining, by the ultrasound transducer, ultrasound imaging data of the anatomy ([0034]  it should be understood that the method may be implemented by any suitable system configured to acquire soft tissue data and to analyze such data..the method includes acquiring 200 soft tissue data. For example, the ultrasound probe 104 may be operated to acquire soft tissue data of the soft tissue 102), generating, by the processing system, an ultrasound image of the anatomy based on the obtained ultrasound imaging data ([0033] generate ultrasound images depicting the measured stiffness and viscosity in the viscoelastic material using the group shear wave speeds), and outputting, by the processing system to a user display, the visual depiction overlaid on the ultrasound image ([0036] The tissue property analyzer 118 may also control the display 116 or another user interface to present information or graphical data indicating the viscoelastic properties of the soft tissue 102).
Claim Rejections - 35 USC § 103
Claims 6, 7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rouze (U.S. Patent No 20180098752 A1).
Regarding claim 6, Rouze fails to explicitly teach. wherein the processing system is configured to apply a directional filter to the obtained ultrasound data. However, Rouze does teach the speeds determined by analyzing the experimental signals using fractional derivative operations instead of integer derivative operations used to determine displacement, velocity, or acceleration speeds. Any two of these speeds may be used to check the consistency of the data and to reduce errors introduced by noise in the experimental measurements [0046]; which describes the functionality of a directional filter. Thus, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to apply a directional filter to the ultrasound data in order to reduce noise and artifacts present in the data’s raw form.
Regarding claim 7, Rouze teaches further comprising a user display in communication with the processing system ([0031] The computing device 108 may include an I/O interface 110, a memory 112, one or more processors 114, a display), wherein the processing system is configured to determine a viscosity of the anatomy at a plurality of points in a field of view of the anatomy ([0032] The processor(s) 114 may include processor-executable instructions to determine...one or more viscoelastic properties of the soft tissue; [0030] The soft tissue sample 102 may be skin, fascia, tendons, ligaments, muscles, nerves, organs, blood vessels, or other types of soft tissue), generate, by the processing system, a visual depiction associated with the viscosity of the anatomy at each of the plurality of points in the field of view ([0033] In determining the above features, the tissue property analyzer 118 may generate ultrasound images depicting the measured stiffness and viscosity in the viscoelastic material using the group shear wave speeds), and output the visual depiction to the user display ([0036] The tissue property analyzer 118 may also control the display 116 or another user interface to present information or graphical data indicating the viscoelastic properties of the soft tissue 102).
While Rouze does not explicitly teach a plurality of points in the field of view of the anatomy, the teaching of different tissue types in [0030] inherently means a plurality of points, which may all be included in a region of interest for an ultrasound image. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine a viscosity of the anatomy at a plurality of points in a field of view of the anatomy.
Regarding claim 10, Rouze fails to explicitly teach wherein the processing system is configured to: activate the vibration source to induce a third shear wave at a third frequency, determine a third wave speed of the third shear wave, and determine the viscosity of the anatomy by comparing the first wave speed, the second wave speed, and the third wave speed. However, Rouze does teach different combinations of speeds may be used to check the consistency of the data and to reduce errors introduced by noise in the experimental measurements [0045]. Given that the process of comparing the first and third shear wave is analogous to the process of comparing the first and second shear wave, and furthermore if the method is repeated over different combinations of speeds as taught by Rouze, this implicitly means there will be more than two waves at more than two speeds. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a third shear wave to compare to the first shear wave in order to reduce errors in the viscosity analysis.
Regarding claim 16, Rouze teaches further comprising: determining, by the processing system, a viscosity of the anatomy at a plurality of points in a field of view of the anatomy ([0032] The processor(s) 114 may include processor-executable instructions to determine...one or more viscoelastic properties of the soft tissue; [0030] The soft tissue sample 102 may be skin, fascia, tendons, ligaments, muscles, nerves, organs, blood vessels, or other types of soft tissue), and generating, by the processing system, a visual depiction associated with the viscosity of the anatomy at each of the plurality of points in the field of view ([0033] In determining the above features, the tissue property analyzer 118 may generate ultrasound images depicting the measured stiffness and viscosity in the viscoelastic material using the group shear wave speeds).
While Rouze does not explicitly teach a plurality of points in the field of view of the anatomy, the teaching of different tissue types in [0030] inherently means a plurality of points, which may all be included in a region of interest for an ultrasound image. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine a viscosity of the anatomy at a plurality of points in a field of view of the anatomy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sonoyama (US  Patent No 20170224304 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kantorovich (US Patent No 6221019 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793